internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-168959-02 date date legend decedent spouse estate_trust trustors tax practitioner date date date state dear this letter responds to your request dated date and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust plr-168959-02 the facts and representations submitted are summarized as follows decedent and spouse created trust a revocable_trust on date trust provides for the administration use and disposal of decedent’s and spouse’s assets during life and at death article four of trust provides that upon the termination of the administrative period following the death of the first trustor the trustee shall divide the trust estate into three shares designated the survivor’s trust the marital trust and the decedent’s trust the survivor’s trust shall consist of i the surviving trustor’s share of the community_property included in the trust estate ii the surviving trustor’s separate_property included in the trust estate and iii all jewelry clothing household furniture automobiles and other tangible articles of a personal nature of the predeceased trustor not otherwise specifically bequeathed the marital trust shall consist of the minimum pecuniary amount necessary to entirely eliminate or to reduce to the maximum extent possible the federal estate_tax that may be due upon the predeceased trustor’s death the decedent’s trust shall consist of the balance of the trust estate article four further provides that during the lifetime of the surviving trustor the trustee shall pay to or apply for the benefit of only the surviving trustor not less frequently than annually the entire net_income of the marital trust if the trustee deems such income payments to be insufficient the trustee shall from time to time pay to or apply for the benefit of the surviving trustor such sums out of the principal of the marital trust as the trustee in the trustee’s discretion deems necessary for the surviving trustor’s proper support care and maintenance upon the death of the surviving trustor the trustee shall pay and distribute the then accrued and undistributed_income of the marital trust to the survivor’s trust in the absence of appointment by the surviving trustor and the trustee shall pay the then remaining balance of the principal of the marital trust to the decedent’s trust article five provides generally that the trustee is authorized in the event of any generation skipping transfer which would result in a generation skipping tax at any time to make such elections either alone or in conjunction with a surviving_spouse for the use and or allocation of any exemption permitted under sec_2631 and sec_2632 decedent died on date survived by spouse three children and six grandchildren tax practitioner was engaged to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on schedule m of form_706 an election was made under sec_2056 to treat the property of the marital trust as qtip property however the schedule m did not evidence an intent to sever the marital trust into a gst-exempt qtip_trust and a gst-nonexempt qtip_trust tax practitioner did not attach a schedule r to the return thus the estate did not make a reverse_qtip_election under sec_2652 and did not allocate any of decedent’s available gst tax exemption to a gst-exempt qtip_trust plr-168959-02 spouse died on date while preparing spouse’s form_706 it was discovered that a reverse_qtip_election had not been made in decedent’s estate_tax_return decedent’s estate requests an extension of time under sec_301 of the procedure and administration regulations in which to sever the marital trust pursuant to sec_26 b into a gst-exempt qtip_trust and a gst-nonexempt qtip_trust and to make a reverse_qtip_election under sec_2652 with respect to the gst-exempt qtip_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2631 provides that every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which plr-168959-02 such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their value for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that for purposes of chapter the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the generation-skipping_transfer_tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner plr-168959-02 that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that if a court order severing the trust has not been issued at the time the federal estate_tax_return is filed the executor must indicate on a statement attached to the return that a proceeding has been commenced to sever the trust and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached to the return if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirement of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election state law provides that on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court plr-168959-02 determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries in this case because a qtip_election was made on decedent's form_706 with respect to the marital trust the assets of the marital trust will be included in spouse's gross_estate under sec_2044 spouse is considered the transferor of such property for gst tax purposes thereby precluding the allocation of decedent's unused gst tax exemption to any portion of marital trust however if decedent's_estate is allowed to make a reverse_qtip_election under sec_2652 and sec_26_2652-2 with respect to any portion of the assets of marital trust decedent will be treated as the transferor of such assets for gst tax purposes based on the facts submitted and representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for severing the marital trust pursuant to sec_26_2654-1 into the gst-exempt qtip_trust and the gst-nonexempt qtip_trust and for filing a schedule r and making a reverse_qualified_terminable_interest_property_election under sec_2652 with respect to the gst-exempt qtip_trust the elections should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we note however that an extension of time in which to make a reverse_qtip_election under sec_2652 does not extend the time in which to allocate any of decedent's gst tax exemption remaining unused at his death accordingly in view of the reverse_qtip_election decedent's unused gst tax exemption will be allocated in accordance with the rules of sec_2632 and sec_26 d the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
